SLIP OP . 02-98

UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HON. GREGORY W. CARMAN, CHIEF .TUDGE

ORLEANS INTERNATIONAL, INC., X
Plaintiff,
v. : Consolidated Court No. 01-00576
UNITED STATES,
Defendant.
X
§LDB

Upon consideration of plaintiff s motion for rehearing, defendant’s response thereto, a
conference with the parties, and all other papers and proceedings had herein, it is hereby:

ORDERED that plaintiffs motion for rehearing with regard to subject matter jurisdiction
is DENIED;

ORDERED that the Court’s decision in Slip Op. 02-49 and its Order, dated June 3, 2002,
holding that the United States Court of Internationa1 Trade does not possess subject matter
jurisdiction pursuant to 28 U.S.C. §l58l(i) over this case is AFFIRMED;

ORDERED that the Court’s decision in Slip Op. 02-49 and its Order, dated June 3, 2002,
is VACATED to the extent it denies plaintiff’s motion to transfer thispaction to the district court
and dismisses this action;

ORDERED that this Court, on the consent of the parties, RESERVES judgment at this

time on plaintiffs motion to transfer this action to the district court; and it is further

ORDERED that this Court, on the consent of the parties, CERTIF]IES pursuant to 28
U.s.c. §1292(<1)(1) the foilowing;

This order includes a controlling question of law with respect to which
there is a substantial ground for difference of opinion and that an immediate
appeal from this order may materially advance the ultimate termination of this
litigation. That question is:

Whether the Court was correct in determining that the United States Court
of Irrternational Trade does not possess subject matter jurisdiction pursuant to 28
U.S.C. §l58l(i) over plaintiff’ s constitutional challenge to the beef assessments
applied to plaintiffs imports of beef and beef products pursuant to the Beef
Promotion and Research Act of l985, 7 U.S.C. §§2901-11.

 Gregory W/ Carman, Chief Judge

D'aced; This _:?.?Qy of gm ,2002
New York, New York